Title: To James Madison from Alexander J. Dallas, [ca. 9 May 1815]
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        [ca. 9 May 1815]
                    
                    I transmit to you the concluding Reports of the Board of Officers; and, I presume, that they will express a wish to be discharged, as soon as you have seen their plans. Upon the whole, they have furnished very good materials; and I will prepare from them a general report of the Department, for your consideration and sanction; which, when approved, will be the proper official document for publication. The necessary arrangements of the peace establishment, will still give you time to hear from Europe, without making the events there a specific cause of delay.
                    I inclose two letters from Genl. Brown. He presses, you will see, Major Gardner for additional honors. If, however, the Major’s character and conduct are such as have been described to me in conversation, by Genl. Ripley, General Scott, and Genl. Wilkinson, I still think Major Butler should be preferred to him. The subject may be kept in suspence for some days without any disadvantage.
                    In an interview of this morning, General Brown stated, that at Genl. Scott’s instance, he mentioned the wish of that Gentleman to go to Europe, in pursuit of professional instruction &c. retaining only his rank, pay, and emoluments. I declared, that so far as my voice went, he should be gratified; and that I would submit the question at once to you. Genl. Scott would do us credit abroad; and I do not think, that the service would suffer by his temporary absence. If, however, you should assent to Genl. Scott’s request, I presume he would not leave us, while there is the slightest doubt of the effect of European events upon our military establishment.
                    Genl. Brown’s letter, relative to the purchase of a site for a military

station on the waters of the St. Lawrence, merits consideration. He says that he is willing to purchase the necessary tract of land, and to look to Congress for his reimbursement, at the next Session. There are many things to be considered, before the proposed change of situation can be correctly estimated, in its consequences of advantages and disadvantages. What can we do with our Ships on the Stocks at Sacket’s Harbour? If the war had commenced on Genl. Brown’s plan, we should not have had the troubles, nor the glories, of the Lake conflicts; and if we are to expect war again, his plan is probably the best mode of preparing for it.
                    The disposition of the Troops appears to me to be judicious, in its outline. The Artillery will be at the Atlantic posts; & the Infantry and the Riflemen, will be on the northern Frontier; and, particularly, in the neighborhood of the Indians and British traders. Genl. Brown has arranged the Northern Division to his own mind; and it will be right to allow Genl. Jackson to modify the arrangement for the Southern Division, if he wishes to do so. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                